DETAILED CORRESPONDENCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Continuity
3.	The present application is a continuation of application Serial No. 16/406,673 filed May 8, 2019 (now issued as U.S. Patent No. 11,015,303), which is a continuation of application Serial No. 14/275,574 filed May 12, 2014 (now issued as U.S. Patent No. 10,323,514).

Status of Claims
4.	Applicant’s amendment filed June 27, 2022, has been entered.  Prior to the amendment, claims 2-21 were pending in the application.  After entry of the amendment, claims 2-21 remain pending; of these, claims 2, 19, and 20 are independent.  All of the currently pending claims have been examined in the present Office action.

Drawings
5.	The drawing objection under 37 CFR 1.84(p)(5) raised in the previous Office action is withdrawn in view of applicant’s drawing amendment.

Claim Objections
6.	Claims 2-18 are objected to because of the following informalities:
In the last line of claim 2, “adjacent to planar surface” does not read properly (it appears that an article, such as “the” should precede “planar surface”).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
7.	Claims 10-11, 15, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 10, the recitation “a substantially flat top surface” is indefinite; the relationship between this flat top surface and the previously-recited “planar surface” (see claim 2, line 6) is not clear.
	In claim 11, the recitation “a substantially flat top surface” is indefinite; the relationship between this flat top surface and the previously-recited “planar surface” (see claim 2, line 6) is not clear.
	In line 2 of claim 15, the recitation of “a substrate” is indefinite; it is not clear whether this is intended to refer to the same previously-recited “substrate” (see claim 2, line 6) or to some different/additional substrate.
	In the last line of claim 19, “the substrate” lacks proper antecedent basis in the claims.

Claim Rejections - 35 USC § 103
8.	Claims 2-6, 9-10, 12-13, and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Cameron et al., U.S. Patent Application Publication No. 2010/0052407 (“Cameron”) in view of Sionnet, French Patent Publication No. FR-2605676-A1.
The explanation that follows is made with reference to both the original Sionnet publication and the English language machine translation thereof that is attached to the present Office action (hereinafter referred to as “the Translation”).
	Cameron discloses a pick (e.g., cutting tool 200; Fig. 6) for removing a road material (Cameron [0026]: “The specific embodiments illustrated herein pertain to road planing tools”), the pick comprising:
a pick body (e.g., body 202 and forward portion 260); and 
a polycrystalline diamond compact (“PDC”; see superhard axial forward portion 260 in Fig. 6 and [0049]) attached to the pick body and exhibiting a domed working surface (i.e., at the axial forward end 232), the compact being mounted on and being at least partially laterally encompassed by a substrate (i.e., the material forming at least the upper region 240 of the Cameron pick body) having a planar working surface (forward face 241) that is attached to the pick body (the Cameron forward face 241 is an integral part of the body; accordingly, the forward face is “attached” to the body), the substrate defining a second working surface (the Cameron forward face 241 is considered to constitute a “working surface”, since its peripheral portion, which extends laterally beyond the compact as can be seen in Fig. 6, will contact the material being degraded by the cutting tool during use), wherein the domed working surface borders and protrudes from the second working surface of the substrate (see Fig. 6) and wherein the domed working surface is positioned directly adjacent to the planar surface of the substrate (see Fig. 6).
Cameron does not disclose a plurality of polycrystalline diamond compacts, as recited.
In the same field of endeavor, Sionnet discloses a pick (e.g., tool 13; Figs. 2-5) comprising a pick body (e.g., the upper portion of the tool where the frustoconical portion 26 and the frustoconical zone 28 are located; see Fig. 4).  Sionnet teaches attaching a plurality of polycrystalline diamond inserts (e.g., cutting elements 24; Fig. 4) to the pick body.  The plurality of inserts includes a central insert (i.e., the top-most insert in Fig. 4) having a domed first working surface (see Fig. 4) and that borders and protrudes from a second planar working surface that extends laterally beyond the central insert (see Fig. 4).
It would have been obvious to a person of ordinary skill in the art at the time the present application was effectively filed, in view of the teaching in Sionnet, to provide the Cameron cutting tool with one or more additional PDCs surrounding the single central PDC disclosed by Cameron, in order to provide a greater number of cutting surfaces and thereby increase the cutting efficiency of the tool.
With respect to claim 3, the Cameron tool includes a shank portion 210 (Fig. 6) that defines a longitudinal axis (see “EE” in the embodiment of Fig. 1).  The shank portion is configured to be mounted in a holder of a milling drum (Cameron [0052]: “It thus becomes apparent that the present invention provides an improved rotatable cutting tool, which is rotatably carried by an individual block or holder of a rotatable drum of a cutting machine (e.g., a road planing machine ...”).
With respect to claim 4, Cameron discloses the use of cemented carbide for the pick body (i.e., cemented (cobalt) tungsten carbide; see, e.g., [0032]).
With respect to claims 5-6, each of the inserts disclosed by Sionnet exhibits a domed working surface and exhibits the same shape and size (See Fig. 4).
With respect to claims 9-10, a reference line can be chosen that passes through centers of at least two of the Sionnet inserts 24 (see, e.g., Fig. 5) and that is parallel to the substantially flat top surface (i.e., the second planar surface on which the central insert 24 is mounted; see Fig. 4).
With respect to claim 12, the Sionnet inserts 24 are spaced from each other (see Figs. 2-4).
With respect to claim 13, Sionnet discloses a conical portion (e.g., frustoconical zone 28; Fig. 4) and a first cylindrical portion (the upper portion of the shank 13) extending from the major diameter of the conical portion and teaches providing at least one insert that is mounted closer to the minor axis of the conical portion (i.e., one of the upper two inserts 24 shown mounted to the zone 28 in Fig. 4).
With respect to claim 17, Sionnet teaches brazing the inserts 24 in place (see page 3, lines 49-50 of the Translation: “... the carbide pins 32 and/or the domes 24 may be fixed by brazing”).
With respect to claim 18, Cameron discloses that the substrate on which the PDC 260 is mounted is exposed to outside the pick body (see the portion of the surface 241 in Fig. 6 that extends beyond the PDC 260).
With respect to independent claim 19, Cameron further discloses:
advancing a plurality of picks toward the road material; and 
advancing the domed working surface of the at least one pick into the road material (see Cameron [0007]: “The road planing machine powers the rotatable drum so as to cause it to rotate. The orientation of the rotatable cutting tools with respect to the drum is such so that upon rotation of the drum, the drum drives the rotatable cutting tools into the substrate”); 
at least partially rotating the domed working surface and the second working surface together as the domed working surface contacts the road material (Cameron discloses that the entire cutting tool rotates during use, including all of its surfaces; see Cameron [0027]: “Rotatable cutting tool 30 has a central longitudinal axis E-E. In operation, rotatable cutting tool 30 rotates about the axis E-E”); and
failing at least some of the road material with at least one of the domed working surface or the second working surface of the substrate (see Cameron [0026] “Exemplary operations include without limitation road planing (or milling), coal mining, concrete cutting, and other kinds of cutting operations wherein a cutting tool with a hard cutting member impinges against a substrate (e.g., earth strata, pavement, asphaltic highway material, concrete, and the like) breaking the substrate into pieces of a variety of sizes including larger-size pieces or chunks and smaller-sized pieces including dust-like particles”).
With respect to independent claim 20, Cameron further discloses:
a rotatable milling drum having a plurality of picks mounted thereon (see, e.g., Cameron [0006]: “In the case of a road planing machine, the rotatable drum can in many cases carry hundreds of individual blocks or holders.  Each individual block or holder carries its own corresponding rotatable cutting tool, which is rotatable relative to its corresponding block or holder”).
With respect to claim 21, the Cameron tool includes a shank portion 210 (Fig. 6) that defines a longitudinal axis (see “EE” in the embodiment of Fig. 1).  The shank portion is configured to be mounted in a holder of a milling drum (Cameron [0052]: “It thus becomes apparent that the present invention provides an improved rotatable cutting tool, which is rotatably carried by an individual block or holder of a rotatable drum of a cutting machine (e.g., a road planing machine ...”).

9.	Claims 7-8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Cameron and Sionnet as applied to claim 2 above, and further in view of Yang, U.S. Patent Application Publication No. 2010/0141016.
As discussed above, the combination of Cameron and Sionnet meets all of the limitations of claim 2.  The combination does not, however, specifically disclose that the PDCs have a different shape and size, as recited in claims 7-8, or that the one or more additional PDCs taught by Sionnet protrude above the planar surface, as recited in claim 11.
In the same field of endeavor, Yang discloses a cutting tool (e.g., Fig. 5) having a bit body 2 with a plurality of inserts (main bit tip 1 and ancillary cutting tips 3) and teaches providing the inserts having different shapes and sizes (i.e., the main bit tip 1 has a different shape and size relative to the ancillary cutting tips 3).
It would have been obvious to a person of ordinary skill in the art at the time the present application was effectively filed, in view of the teaching in Yang, to provide the inserts of Cameron, as modified by the teaching in Sionnet, as inserts having differing shapes and sizes, in order to increase the penetrating ability of the pick.
With respect to claim 11, Yang discloses that a main bit tip 1 (Fig. 5) protrudes from a planar working surface.  Yang further teaches that ancillary cutting tips 3 protrude above the planar working surface.
It would have been obvious to a person of ordinary skill in the art at the time the present application was effectively filed, in view of the teaching in Yang, to provide the one or more additional PDCs provided in the Cameron tool (as taught by Sionnet) protruding above the planar surface of Cameron, in order to better protect the Cameron tool from wear.

10.	Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable Cameron and Sionnet as applied to claim 13 above, and further in view of Majagi et al., U.S. Patent Application Publication No. 2009/0256413 (“Majagi”).
As discussed above, the combination of Cameron and Sionnet meets all of the limitations of claim 13.  The combination does not, however, specifically disclose that the pick body includes a second cylindrical portion extending from the minor diameter of the conical portion, as recited in claim 14.
In the same field of endeavor, Majagi discloses a cutting bit body 502 (Fig. 12) having a conical portion (see head portion 508), a first cylindrical portion (collar 512) extending from a major diameter of the conical portion, a superhard insert 516, a second cylindrical portion (i.e., the cylindrical portion between the head portion 508 and the axial forward end 504) extending from the minor diameter of the conical portion and that the working surface of the insert 516 extends from the second cylindrical portion.
It would have been obvious to a person of ordinary skill in the art at the time the present application was effectively filed, in view of the teaching in Majagi, to form the Cameron pick body having a second cylindrical portion extending from the minor diameter of the conical portion, in order to provide a streamlined pick body.
With respect to claim 15, Majagi discloses various cutting bit designs and hard insert variations and teaches brazing the hard inserts to the cutting bits; see for example, the cutting bit 290 with hard insert 297 in Fig. 11 (Majagi [0085]: “the hard insert 297 affixes to the axial forward portion 294 by brazing or the like ...”).  Accordingly, it would be further obvious to braze the superhard insert 516 of Fig. 12 in place on the second cylindrical portion (i.e., braze the insert on the axial forward end 504 of the second cylindrical portion), thereby making the second cylindrical portion a “substrate”.

11.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Cameron and Sionnet as applied to claim 2 above, and further in view of Briese, U.S. Patent No. 5,873,423.
As discussed above, the combination of McKenna and Tank meets all of the limitations of claim 2.  The combination does not, however, specifically disclose that the at least one of the plurality of PDCs and the substrate is rotatably mounted to the pick body, as recited in claim 16.
In the same field of endeavor, Briese discloses a cutting tool (cutting bit arrangement 51; Fig. 8) having a pick body (e.g., the upper end of shank portion 53 where the outer bearing surface 73 is located), a substrate (head portion 55), and a cutting insert 58.  Briese teaches mounting both the head portion and the cutting insert rotatably relative to each other and relative to the shank portion 53 (see Briese col. 5, lines 33-35: “... both the head 55 and frustum cutting insert 58 are rotatable relative to each other and relative to the shank portion 53 ...”).
It would have been obvious to a person of ordinary skill in the art at the time the present application was effectively filed, in view of the teaching in Briese, to rotatably mount the Cameron PDC and the substrate to the pick body, in order to more uniformly distribute wear over the insert and the substrate.

Response to Arguments
12.	Applicant’s arguments submitted with the response filed June 27, 2022, have been fully considered but are moot in view of the new grounds of rejection advanced herein.

Conclusion
13.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ALAN GOODWIN whose telephone number is (313)446-6517. The examiner can normally be reached Monday - Friday, 11:00 - 7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby J. Flynn can be reached on 571 272 9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.A.G/Examiner, Art Unit 3672                                                                                                                                                                                                        21 September 2022
/ABBY J FLYNN/Supervisory Patent Examiner, Art Unit 3672